IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,431-01


                 EX PARTE NORRIS DAMOAN RICHARDSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W09-14741-V(A) IN THE 292ND DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to thirty-five years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Richardson v. State, No. 05-10-00439-CR (Tex. App.—Dallas Aug. 8, 2011) (not

designated for publication).

        Applicant contends that his appellate counsel failed to timely notify Applicant that his

conviction had been affirmed and failed to advise him of his right to petition pro se for discretionary
                                                                                                           2

review.

          Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to advise him of his right to petition for

discretionary review pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

          We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fifth Court of Appeals in cause number 05-10-00439-

CR that affirmed his conviction in cause number F-0914741-V from the 292nd District Court of

Dallas County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered: February 3, 2016
Do not publish